Citation Nr: 0916900	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as chloracne due to Agent Orange exposure, previously 
claimed as a skin disorder of the hands, elbows, and right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1970 to July 1973, and had approximately 13 years of service 
in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2009.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The appellant was awarded the Vietnam Service Medal, having 
served in the Republic of Vietnam from December 1971 to June 
1972.  Among his service-connected disabilities is diabetes 
mellitus, type II, based upon presumed exposure to Agent 
Orange or other herbicide agents in Vietnam, rated as 20 
percent disabling.

For purposes of establishing service connection for 
disability resulting from exposure to herbicide agent 
exposure (e.g., Agent Orange), a veteran who served in the 
Republic of Vietnam between January 1962 and May 1975 shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  The specified 
diseases which have been listed therein include chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Moreover, the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for chloracne on the 
basis of herbicide agent exposure in this case only if the 
condition was manifested to a degree of 10 percent or more 
within one year after the Veteran left Vietnam in June 1972.  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection for a non-presumptive 
disease, with proof of actual direct causation by service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 1171 (1998).  See also Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

The Veteran underwent a VA examination for skin diseases in 
June 2008.  D.N.T., M.D., the examining physician, noted that 
there was a patch of eczema on the Veteran's left elbow and 
subcutaneous lesions on the temples that did not give the 
characteristic appearance of chloracne as he "understood the 
diagnosis."  In addition, the Veteran reported having 
pimples on the skin, especially on the right thigh, that 
would last for two to three weeks.  It was noted that the 
Veteran had been seen in service for acne of the face in 
August 1971 (before he went to Vietnam), and for an abscess 
of the left forearm in July 1972 (after he left Vietnam).

The examiner opined that the Veteran does not have chloracne, 
but he recommended to the Veteran that he seek an evaluation 
with a dermatologist if he wanted to, and indicated that he 
would reevaluate his diagnosis if a dermatologist diagnosed 
the Veteran with chloracne.  Dr. T diagnosed the Veteran with 
dyshidrotic eczema on the hands and arms, not present on the 
examination; a patch of eczema on the left elbow; and a 
subcutaneous patch of 2 mm spherical lesions, non-tender and 
not enflamed, just outside the hairline of both temples.

In a December 2008 examination report addendum, Dr. T wrote 
that the skin disorders claimed by the Veteran were not 
confirmed and that therefore they were not related to any 
incident or event in service.  In addition, in response to 
the contention that diabetes mellitus may be a causal or 
aggravating factor in skin diseases, Dr. T wrote that he 
could not state an opinion as to whether the Veteran's skin 
disorders were related to his service-connected diabetes 
because stating such an opinion would require resorting to 
mere speculation.

The United States Court of Appeals for Veterans Claims in 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  In the present case, Dr. T 
indicated that he is not a dermatologist, wrote that he would 
reconsider his diagnosis if a dermatologist found that the 
Veteran has chloracne, and recommended that the Veteran be 
evaluated by a dermatologist to resolve the uncertainty as to 
the correct diagnosis.  Moreover, the doctor stated that he 
could not opine as to a possible relationship between the 
Veteran's skin disorders and his diabetes because that would 
require a resort to mere speculation, but did not discuss why 
such an opinion is not possible.  Therefore, the Board finds 
that Dr. T's examination was not adequate and that another 
one is necessary in order to decide the Veteran's claim on 
the merits.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007)

The Court's decision in Ardison v. Brown, 6 Vet. App. 405, 
408 (1994) involved the evaluation of a service-connected 
disorder which, like this one, tended to fluctuate or to be 
cyclical in its manifestation of symptoms, i.e., a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  See also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) ("it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed").  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  

In addition to "direct" service connection, generally based 
upon the initial manifestation of a claimed disability in 
service or after service and causally related to an in-
service event, "secondary" service connection may be 
granted for disability which is proximately due to, or the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a);  see Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  The Board 
notes that 38 C.F.R. § 3.310, above, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The intended 
effect of this amendment was to conform VA regulations to the 
Allen decision, supra.

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability which is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected disorder is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disorder.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for a skin disorder.  Invite the 
Veteran to submit all pertinent evidence in 
his possession, and explain the types of 
evidence that it is his ultimate 
responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the arrange for the Veteran to undergo VA 
examination by a physician knowledgeable in 
dermatology to evaluate his claim for service 
connection for a skin disorder, and to provide 
a nexus opinion on his service connection 
claim.  The claims file, to include a copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the Veteran's 
service treatment records, documented medical 
history, previous examination, and contentions 
regarding his claimed skin disorder.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner(s) 
prior to the completion of his or her report), 
and all clinical findings should be reported 
in detail.  

a.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the 
Veteran's current skin disorder, if any, 
was caused directly by or arose during 
his military service, or developed after 
service as due to, the result of, or 
aggravated by his service-connected 
diabetes mellitus; or whether such 
incurrence, causation, or aggravation is 
unlikely (i.e., less than a 50 percent 
probability).  In this regard, please 
attempt to identify the date of onset of 
each disorder.

b.  The examiner should be aware that 
chloracne or other acneform disease 
consistent with chloracne may be service 
connected in this case based either upon 
its initial manifestation within the 
first year after the Veteran left 
Vietnam in June 1972, or upon a medical 
opinion that he now manifests chloracne 
and that it is otherwise a result of 
service or is caused or aggravated by a 
service-connected disability.  

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

e.  If any opinion requested above 
cannot be rendered on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, 
with an explanation as to why that is 
so.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim of service connection for 
a skin disorder, claimed as chloracne due to 
Agent Orange exposure, previously claimed as 
a skin disorder of the hands, elbows, and 
right foot.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

